DAVIDSON, P. J.
Appellant was convicted of murder in the first degree; his punishment being assessed at life imprisonment.
The record contains neither a statement of the facts nor bills of exceptions. The matters set forth in the motion for new trial, in this condition of the. record, are not so presented that they can be intelligently revised.
The charge contained in the record is applicable to a state of facts which could have been shown before the jury. In order to intelligently review a criticism of the charge, the statement of facts must be before the court, unless the charge is so fundamentally erroneous that it would not be applicable to any state of case that would be authorized by the indictment.
The ruling of the court in refusing the continuance, in the absence of the facts and bills of exceptions, cannot be revised.
As the matter is presented by this record, we cannot review them, and the judgment is therefore affirmed.